Citation Nr: 0829906	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  07-16 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from November 1953 to October 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which declined to reopen the 
veteran's previously denied claim.  In the April 2007 
statement of the case, the RO reopened the claim and denied 
it on the merits.  In March 2008, the Board reopened the 
claim and remanded it for further evidentiary development.  
That development has now been completed to the extent 
possible, and this matter is now ready for further appellate 
review.  


FINDING OF FACT

Arthritis did not have its onset during active service or 
within one year thereafter, and is not related to an in-
service disease or injury.


CONCLUSION OF LAW

Arthritis was not incurred in active service, may not be 
presumed to have been incurred in service and is not the 
result of an in-service disease or injury.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice must be provided prior to the initial unfavorable 
adjudication by the RO.  Id. at 120.

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Prior to the adjudication of the claim, a December 2005 
letter advised the veteran of the evidence necessary to 
substantiate his claim and the respective obligations of the 
veteran and the VA in obtaining that evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Although the claim was 
addressed at that time on a new and material evidence, the 
veteran was also advised of the evidence necessary to 
substantiate claims for service connection.  The claim was 
thereafter denied in the rating decision of April 2006 and 
April 2007 statement of the case.  The veteran was also 
provided with notice on the issues of establishing a 
disability rating and effective dates in April 2008, followed 
by readjudication of the claim in the June 2008 supplemental 
statement of the case.  The veteran has received all 
essential notice, has had a meaningful opportunity to 
participate in the development of his claim, and is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Service medical records are associated with the claims 
folder, as are post-service VA and private medical 
examination reports and treatment records.  There is no 
indication that there are any outstanding pertinent documents 
or records that have not been obtained, or that are not 
adequately addressed in documents or records contained within 
the claims folder.  Although the December 2007 VA examiner 
was unable to render an opinion as to whether any current 
cervical spine, lumbar spine shoulder, hip, or knee disorder 
was related to the veteran's service without resorting to 
speculation, the Board finds that he and the Board have made 
reasonable efforts to substantiate the veteran's claim under 
38 C.F.R. § 3.159(c)(4) (2007), and that further efforts to 
substantiate the claim is not warranted.  

The Board therefore finds that VA has satisfied its duty to 
notify and the duty to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 
20.1102 (2007); Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  


II.  Entitlement to Service Connection for Arthritis

Background

Service treatment records reflect that in August 1955, the 
veteran reportedly fell out of a car and injured his right 
shoulder.  The impression was contusion, rule out fracture, 
and X-rays of the right shoulder appeared to be negative.  In 
February 1956, the veteran complained of low back pain since 
the night before.  The symptoms began when he was running.  
Examination revealed muscle spasm and some pain on bending, 
but no percussable tenderness and negative straight leg 
raising.  The impression was lumbar muscle strain.  In July 
1956, the veteran complained of posterior thoracic pain and a 
stiff neck for the previous seven days.  There was no history 
of injury.  The impression was cervical myositis.  

At the time of his separation examination in August 1957, the 
veteran denied a history of arthritis, rheumatism, bone, 
joint, or other deformity, lameness, trick shoulder or elbow, 
trick or locked knee, swollen or painful joints, or 
paralysis, and denied ever wearing a brace or back support.  
Examination of the upper and lower extremities, feet, and 
spine revealed normal findings, as did neurologic 
examination.  

Service medical records also did not document any 
hospitalization for generalized arthritis, or the treatment 
of any joint during service following his treatment for 
thoracic spine and neck pain in July 1956.  

The first medical evidence of relevant post-service treatment 
is a VA hospital summary, dated in April 1971, which reflects 
that the veteran was admitted for six days with a chief 
complaint of back pain which reportedly began at 2 a.m. in 
the morning on the day of admission.  There was said to be no 
history of trauma.  It was noted that the veteran gave a 
history of having a diagnosis of arthritis in 1953.  X-rays 
of the lumbosacral spine at this time were completely 
negative.  

Private treatment records from October 1983 reflect an 
impression of inflammatory arthritis.  In April 1984, there 
was an impression of cervical spondylitis.  In September 
1991, the veteran was hospitalized with a complaint of an 
inability to use his right foot.  X-ray examination of the 
right foot revealed thrombophlebitis.  In March 1993, the 
veteran complained of a swollen knee.  In March 1994, the 
diagnosis included sprained right wrist, accidental.  At the 
end of March 1994, it was noted that the veteran's right leg 
was swollen as a result of deep vein thrombosis.  

July 2000 private X-rays of the left foot revealed changes in 
the first metatarsophalangeal joint found to be most 
consistent with clinical history of gout.  

VA treatment records for the period of January 2006 to 
February 2007 reflect that the veteran's problems include 
degenerative joint disease (DJD).

Private medical statements from Dr. Ravindra, dated in 
January and December 2006, indicate that since 1971, the 
veteran had "progressive OJD for 25 years in the shoulders 
and knees," and progressive degenerative joint disease from 
same.  Dr. Ravindra further stated that "[m]ore likely than 
not arthritis and stomach condition in the service with 
present condition today of arthritis (generalized) and 
pancreatitis."  

Private medical records from December 2006 reflect an 
impression that included DJD.  In February 2007, there was an 
impression that included neck arthritis.  

A March 2007 private medical statement from Dr. Ravindra 
indicates that the veteran had arthritis in his neck for an 
extended period of time.  It also indicates that the veteran 
was diagnosed with it while in the military.  Dr. Ravindra 
further states that the veteran's arthritis had moved to many 
parts of his body such as his legs, feet, toes, arms, 
fingers, back, groin, the shoulders, and his neck, which was 
stiff daily.  It was noted that the veteran was using aspirin 
and arthritis Tylenol as needed.  

February 2008 private X-rays of the veteran's sacroiliac 
joint revealed some mild generalized increased bone density 
in the pelvis believed to be consistent with the veteran's 
age.  Magnetic resonance imaging (MRI) of the lumbar spine 
revealed an impression of probable metastatic marrow 
replacement involving the lumbar vertebral bodies and sacrum.  

At the veteran's hearing before the Board in March 2008, the 
veteran's representative noted that the veteran was a medical 
specialist with the Air Force during service (transcript (T.) 
at p. 3).  He also noted that during service, the veteran was 
treated for thoracic spine and neck complaints (T. at p. 3).  
The veteran denied any shoulder, spine, knee, or hip problems 
prior to service (T. at p. 4).  The veteran stated that he 
was hospitalized for some period of time during service after 
he "blacked out or something" (T. at p. 4).  At this time, 
he was in pain (T. at p. 5).  He had to later join another 
group to finish basic training (T. at p. 5).  After his 
release, he continued to have problems with pain in the neck, 
right shoulder, and back part of his body (T. at p. 6).  As a 
medical specialist during service, he testified that his 
activities consisted of pushing carts and lifting or turning 
patients (T. at p. 7).  The veteran described his subsequent 
in-service injuries to the right shoulder and thoracic spine 
(T. at pp. 9-10).  His shoulder and neck problems continued 
throughout the remainder of his service (T. at p. 10).  His 
first post-service treatment for his arthritic condition 
occurred in 1971 (T. at p. 11).  

VA joints examination in May 2008 revealed that the examiner 
made a detailed summary of all pertinent in-service and post-
service treatment records and thereafter concluded that based 
on the lack of relevant separation examination diagnoses or 
post-service diagnoses for many years after the veteran's 
separation from service in 1957, he could not relate the 
veteran's cervical strain, lumbar strain, right shoulder 
strain, hip strain, or knee strain to his service without 
resort to mere speculation.  The examiner further noted that 
service medical records contained no reference to complaints 
or treatment for hip or knee problems.


Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When a veteran served 90 days or more during a period of war 
and arthritis becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of the disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

The Board has carefully reviewed the evidence of record in 
this matter and would like to first point out that the record 
reflects multiple and recent diagnoses of arthritis, and that 
the initial requirement of a current disability has therefore 
been met with respect to this claim.  

However, as has been made clear to the veteran during the 
pendency of this claim, in order to establish service 
connection, it is also necessary that the evidence 
demonstrate that the current disability had its onset during 
service, or during a period of one year following service.  

In this regard, a review of the service medical records 
reflects treatment for a right shoulder injury in August 
1955, for low back complaints in February 1956, and for 
thoracic spine and neck pain in July 1956, but no additional 
relevant complaints or findings over the remainder of the 
veteran's period of active service.  In addition, at the time 
of the veteran's separation from service, the veteran 
specifically denied a history of arthritis, rheumatism, bone, 
joint, or other deformity, lameness, trick shoulder or elbow, 
trick or locked knee, swollen or painful joints, or 
paralysis, and examination of the upper and lower 
extremities, feet, and spine revealed normal findings, as did 
neurologic examination.  In addition, the Board finds that 
the earliest onset for back problems based on the medical 
evidence would be at the time of the veteran's hospital 
admission for back problems in April 1971, at which time 
there was still no diagnosis of arthritis or other joint 
disability.  

The Board has also considered the veteran's statements but 
notes that he has asserted the initial diagnosis of arthritis 
as during active service and at the time of his VA 
hospitalization for back complaints in April 1971, and the 
contemporaneous treatment records clearly do not support the 
veteran's assertions.  

The veteran's statements regarding an in-service diagnosis of 
arthritis has also negatively impacted on the probative 
value, if any, of the private medical opinions of Dr. 
Ravindra because in examining Dr. Ravindra's statements, and 
most importantly, the March 2007 statement that the veteran 
"was diagnosed with it while in the military," he has 
clearly relied on the veteran's statements of medical 
history.  Unfortunately, in this case, due to the veteran's 
statements that are directly contradicted by the 
contemporaneous treatment records, he is not shown to be a 
credible historian, and thus, an opinion based on his 
statements, whether in whole or in part, is found to carry 
little, if any, weight.  A bare conclusion, even one that is 
reached by a health care professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  In addition, it has been held 
that a bare transcription of lay history, unenhanced by 
additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a health care professional.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).

The Board further finds that to the extent the veteran was a 
medical specialist during service, he has testified that his 
activities consisted of pushing carts and lifting or turning 
patients (T. at p. 7), and the record does not otherwise 
reflect that he has the type of medical training or education 
that would permit him to link his current arthritis to 
service, or a period of one year following that service.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

While the Board acknowledges that the May 2008 VA joints 
examiner was unable to link any current joint disorder to the 
veteran's active service the Board finds that his opinions 
were based on an accurate and complete review of the record, 
and clearly demonstrate that he made every effort to 
determine whether the record could support a relationship 
between any current joint disorder and any diagnosis or 
treatment the veteran received during service.  

Accordingly, in comparing the statements of the veteran and 
Dr. Ravindra asserting a relationship between arthritis and 
service, on the one hand, and the service medical records 
which do not contain any relevant complaints or findings 
after July 1956 and no relevant findings at the time of 
service separation, the fact that the earliest documented 
relevant post-service medical evidence of treatment was in 
April 1971, the fact that the first documented diagnosis of 
arthritis was in October 1983, and the lack of 
contemporaneous evidence of post-service diagnoses and 
symptoms until many years after service, the Board finds the 
latter to be far more probative, credible, and persuasive, 
and that the preponderance of the evidence is therefore 
against entitlement to service connection for arthritis.


ORDER

Entitlement to service connection for arthritis is denied.




____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


